          Case 1:20-cv-04691-MKV Document 76 Filed 09/01/21 Page 1 of 2

                                                                                     Seyfarth Shaw LLP
                                                                                        700 Milam Street
                                                                                              Suite 1400
                                    USDC SDNY
                                                                              Houston, Texas 77002-2812
                                    DOCUMENT
                                                                                        T (713) 225-2300
                                    ELECTRONICALLY FILED
                                                                                        F (713) 225-2340
                                    DOC #:
                                    DATE FILED: 9/1/2021                         jmcoleman@seyfarth.com
                                                                                        T (713) 238-1805

                                                                                       www.seyfarth.com

August 31, 2021

VIA CM/ECF

Honorable Mary Kay Vyskocil
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, NY 10007

Re:     Goureau, et al. v. Lemonis, et al.; Case No. 1:20-cv-04691-MKV
        Letter motion requesting extension to respond to Plaintiffs’ motion for leave to file a
        Second Amended Complaint.

Honorable Judge Vyskocil:

We represent Defendants Marcus Lemonis, ML Retail, LLC, and Marcus Lemonis, LLC
(collectively, “ML Defendants”), in the above-referenced action brought by Nicolas Goureau and
Stephanie Menkin (collectively, “Plaintiffs”). We respectfully submit this letter-motion pursuant
to Rule 2.G of Your Honor’s Individual Rules of Practice in Civil Cases to request an extension
of ML Defendants’ deadline to respond to Plaintiffs’ Motion for Leave to File Their Second
Amended Complaint (Dkt. 68) (the “Motion”), originally filed on August 21, 2021.

ML Defendants’ current deadline to respond to the Motion is September 7, 2021. ML Defendants
seek an extension until October 18, 2021.

Good cause exists for the requested extension. On August 27, 2021, Plaintiffs filed a letter-motion
requesting that the response deadline of defendant Machete Corporation (“Machete”) be extended
to October 18, 2021. Dkt. No. 71. In that letter-motion, Plaintiffs failed to present ML Defendants’
express objection to any extension and proceeded with notifying the Court of Machete’s agreement
only. See id.

On August 31, 2021, the Court granted Plaintiffs’ request and extended Machete’s response
deadline to October 18, 2021. Dkt. No. 72. In light of this extension, ML Defendants respectfully
request that their deadline to respond similarly be extended to October 18, 2021 so that all briefing
on the Motion proceeds together.




74558121v.1
           Case 1:20-cv-04691-MKV Document 76 Filed 09/01/21 Page 2 of 2

                                                                 Honorable Mary Kay Vyskocil
                                                                             August 31, 2021
                                                                                      Page 2


 For these reasons, ML Defendants respectfully request that Your Honor extend their deadline to
 respond to the Motion until October 18, 2021 for all Defendants.

 Respectfully submitted,

 SEYFARTH SHAW LLP

 /s/ Jesse M. Coleman

 Jesse M. Coleman


 JMC

 cc:     Counsel of record (via ECF)




GRANTED. The deadline to respond is extended as set out herein. The Clerk of the Court
respectfully is requested to close the Letter Motion at ECF No. 74. SO ORDERED.

        9/1/2021




 74558121v.1
